Citation Nr: 0609325	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder. 

2.  Entitlement to service connection for right knee 
degenerative joint disease (DJD).   	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran's appeal originally included the issues of 
service connection for right ear chronic otitis media, right 
ear mastoidectomy, and hearing loss.  The RO resolved those 
claims in the veteran's favor in an April 2003 rating 
decision, such that the issues are not currently before the 
Board. 

The issue of service connection for right knee DJD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records are not available.  

2.  There is no evidence of a chronic right shoulder or left 
shoulder disorder until many years after service and no 
competent evidence of a nexus between the veteran's right and 
left shoulder disabilities and his period of service from 
June 1981 to June 1985.	


CONCLUSION OF LAW

Service connection for right shoulder and left shoulder 
rotator cuff tear status post decompression is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service medical records are not available.  Therefore, the 
Board cannot confirm whether any shoulder disorder, chronic 
or otherwise, was present in service.  38 C.F.R. § 3.303(b).  
However, post-service medical records indicate that the 
veteran presented to Nashville Memorial Hospital in April 
1987 complaining of bilateral shoulder pain since doing some 
heavy lifting over the weekend.  He reported a history of 
arthritis in the shoulder for eight to nine years (before his 
period of naval service from 1981 to 1985) though the record 
does not reflect any finding of arthritis at that time.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (establishing presumptive 
service connection for arthritis manifest to a compensable 
degree within one year after separation from service).  Such 
a report provides evidence against this claim.

Thereafter, there is no evidence of shoulder complaints or 
treatment until February 1993, when the veteran sought 
treatment from "J.S.," M.D., for complaints related to a 
work-related shoulder injury in June 1991 (following service, 
providing more evidence against this claim).  There was no 
mention of his naval service or any prior shoulder trauma.  
Bilateral rotator cuff tear was diagnosed at that time.    

Moreover, there is no competent evidence of a nexus between 
the current shoulder disorders and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, the Board finds 
medical opinion or treatment record that relates the shoulder 
disorders to service.  Records from Dr. "T" indicate that 
the veteran reported that he incurred a shoulder injury in 
service.  However, there is no indication that the doctor 
endorsed this history as the etiology of the current shoulder 
complaints.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, the 
veteran's personal assertion that the shoulder disorders are 
related to service, and that the 1991 work-related injury 
simply aggravated the in-service injury, is an insufficient 
basis to award service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
In this case, the Board finds that the post-service medical 
records, as a whole, provide evidence against this claim, 
indicating a disorder that began well after service with no 
connection to service.  In fact, the post-service medical 
records provide highly negative evidence against this claim.  
Thus, even if one assumes some form of injury during service, 
the post-service medical records provide evidence that would 
outweigh a finding that the current disability is related to 
service. 

Absent competent evidence of a chronic shoulder related to 
service, the Board finds that the preponderance of the 
evidence is against service connection for right shoulder and 
left shoulder rotator cuff tear status post decompression.  
38 U.S.C.A. § 5107(b).  The appeal is denied.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in September 2001, 
December 2003, and October 2005, as well as information 
provided in the May 2002 rating decision and April 2003 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the statement of the 
case and March 2005 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Finally, 
the RO provided such notice before the May 2002 rating 
decision on appeal; the October 2005 notice letter 
specifically asked the veteran to submit any evidence in his 
possession that was pertinent to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concluded above that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of 
prejudice in the content of the notice in question.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured VA 
medical records and private medical records as authorized by 
the veteran.  The RO attempted to secure additional private 
records from Vanderbilt Hospital, Vanderbilt University 
Hospital, and Summit Medical Center, but received negative 
replies.  In addition, the RO's request for records to a Dr. 
"R" was returned as undeliverable, but the veteran was 
unable to provide, and the RO was unable to locate, a more 
current address.  Finally, the veteran's service medical 
records have not been located.  Where service medical records 
are not available, the duty to assist is heightened and 
includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The claims folder documents the RO's exhaustive attempts to 
secure service medical records from the National Personnel 
Records Center, the Records Management Center, the Naval 
Reserve Personnel Center, and the VA Service Medical Records 
Center, all without success.  The Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  Simply 
stated further efforts to locate the service medical records 
or other records would not succeed and would not provide a 
basis to grant this claim.

ORDER

Service connection for right shoulder and left shoulder 
rotator cuff tear status post decompression is denied. 


REMAND

The veteran seeks service connection for DJD of the right 
knee, which is diagnosed in VA medical records.  Although 
service medical records are not available, the claims folder 
contains medical records documenting the incurrence of a 
right knee fracture in 1974, before the veteran entered 
service.  Therefore, there is evidence of a pre-service knee 
injury, such that he is not presumed to have been in sound 
condition at entrance.  38 U.S.C.A. § 1132.  

However, the record also includes an October 1984 
recommendation of two weeks convalescent leave for severe 
knee sprain, demonstrating that the veteran incurred some 
type of knee injury in service that may have aggravated the 
pre-existing knee injury.  38 U.S.C.A. § 1153.  A May 2003 
statement from "F.H.," M.D., suggests just such a 
situation, but is too vague and speculative to constitute a 
basis for awarding service connection.  

In this situation, VA's duty to assist requires securing a 
medical examination and opinion to more definitively assess 
the etiology of the current right knee disorder.  38 U.S.C.A. 
§ 5103A(d).    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for an appropriate examination 
of the right knee to determine the nature 
and etiology of any disability present.  
Send the claims folder to the examiner for 
review for the examination.  The review 
must address all relevant evidence of 
record, to specifically include the 
records of the November 1974 right knee 
fracture, the October 1984 convalescent 
leave slip, and the May 2003 statement 
from Dr. H.  Ask the examiner to offer an 
opinion as to:
 
(a) whether it is at least as likely as 
not that the right knee injury that 
existed prior to the veteran's period of 
service from June 1981 to June 1985 
increased in severity in service; and 

(b) whether it is at least as likely as 
not that the current diagnosis of right 
knee DJD is related to the veteran's 
period of service from June 1981 to June 
1985.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.  

2.  Readjudicate the issue of service 
connection for right knee DJD.  If the 
claim remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


